DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/456,664, 13/292,843, and/or 14/011,202, fail(s) to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The earlier filed applications fail to disclose the details of the process for making the primer insert.  The previously filed applications only provide support for a basic teaching of injection molding the primer insert.  Therefore, the effective filing date of the claims in the current application is 01 July 2014, and the earlier application to Burrow is available as prior art against the currently filed claims.
The examiner notes that the disclosure of application 13/292,843 as published in U.S. Pre-Grant Publication 2012/0111219 by Burrow states the following in regards to injection molding the primer insert:
“[0063] The insert is over molded in an injection molded process using a nano clay particle filled Nylon material. The inserts can be machined or stamped. In addition, an engineered resin able to withstand the demand on the insert allows injection molded and/or even transfer molded.”
This paragraph does not provide adequate support for the claimed subject matter as indicated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2012/0111219 by Burrow (Burrow) in view of U.S. Patent 9,032,855 issued to Foren et al (Foren).
Regarding claim 1, Burrow discloses an ammunition having an injection molded primer insert comprising: an injection molded primer insert for polymer ammunition comprising a top surface opposite a bottom surface, a substantially cylindrical coupling element extending away from the bottom surface forming an interior surface inside the substantially cylindrical coupling element and an exterior surface, a primer recess in the top surface that extends toward the bottom surface, a primer flash aperture positioned in the primer recess to extend through the bottom surface, and a flange that extends circumferentially about an outer edge of the top surface, wherein the flange is adapted to receive a polymer overmolding, a polymeric middle body extending from primer insert to a cylindrical middle body coupling region molded from a first polymer, wherein the first polymer is molded over the flange, the inner circumferential surface into the primer flash hole aperture to the flash hole groove and the outer surface and extends to the cylindrical middle body coupling region; a diffuser inserted into the primer recess; a primer inserted into the primer flash hole aperture; a substantially cylindrical polymeric projectile end mated to the substantially cylindrical polymeric middle body, wherein the substantially cylindrical polymeric projectile end comprises a projectile end coupling region that extends to a shoulder region that reduces to a neck region having a projectile aperture wherein the projectile end coupling region couples to the middle body coupling region; a projectile frictionally fitted in the bullet-end aperture; a propellant chamber defined between the primer flash aperture and the projectile aperture; and a propellant at least partially filling the propellant chamber (See Figures, clearly illustrated, and at least Paragraphs 0009-0072).  
Burrow does not discloses that the insert is made by metal injection molding.
Foren, a related prior art reference, discloses that the insert is made by metal injection molding (See element 710 and at least Col. 3 Lines 8-12 and Col. 9 Lines 40-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Burrow with the noted teachings of Foren. The suggestion/ motivation for doing so would have been to utilize a known process to make a components with a reasonable expectation of success.
Burrow further discloses wherein the injection molded primer insert comprises 102, 174, 201, 202, 300, 302, 303, 304, 308, 309, 316, 316L, 316Ti, 321, 405, 408, 409, 410, 415, 416, 416R, 420, 430, 439, 440, 446 or 601-665 grade stainless steel (See at least Paragraph 0062).
Note:  Based on the listed materials for the insert, it is implicitly understood that the component is metal injection molded.
Regarding claim 2, Burrow further discloses a primer flash aperture groove positioned in the primer recess around the primer flash aperture and the first polymer composition extends into the primer flash aperture to form a flash hole (See Figures, clearly illustrated).
Regarding claim 3, Burrow further discloses wherein the first polymer composition is the same as the second polymer composition (See at least Paragraph 0010).
Regarding claim 4, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise a nylon polymer (See at least Paragraph 0010).
Regarding claim 5, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise a fiber-reinforced polymeric composite (See at least Paragraph 0010).
Regarding claim 6, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise between about 10 and about 70 wt % glass fiber fillers, mineral fillers, or mixtures thereof (See at least Paragraph 0010).
Regarding claim 7, Burrow further discloses wherein the bullet aperture comprises one or more cannelures formed on an inner circumferential surface of the bullet aperture (See at least Paragraph 0011).
Regarding claim 8, Burrow further discloses wherein the substantially cylindrical coupling region and the polymeric bullet-end coupling are welded or bonded together (See at least Paragraph 0043).
Regarding claim 9, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise polyurethane prepolymer, cellulose, fluoro- polymer, ethylene inter-polymer alloy elastomer, ethylene vinyl acetate, nylon, polyether imide, polyester elastomer, polyester sulfone, polyphenyl amide, polypropylene, polyvinylidene fluoride or thermoset polyurea elastomer, acrylics, homopolymers, acetates, copolymers, acrylonitrile-butadinen-styrene, thermoplastic fluoro polymers, inomers, polyamides, polyamide-imides, polyacrylates, polyatherketones, polyaryl-sulfones, polybenzimidazoles, polycarbonates, polybutylene, terephthalates, polyether imides, polyether sulfones, thermoplastic polyimides, thermoplastic polyurethanes, polyphenylene sulfides, polyethylene, polypropylene, polysulfones, polyvinylchlorides, styrene acrylonitriles, polystyrenes, polyphenylene, ether blends, styrene maleic anhydrides, polycarbonates, allyls, aminos, cyanates, epoxies, phenolics, unsaturated polyesters, bismaleimides, polyurethanes, silicones, vinylesters, urethane hybrids, polyphenylsulfones, copolymers of polyphenylsulfones with polyethersulfones or polysulfones, copolymers of poly-phenylsulfones with siloxanes, blends of polyphenylsulfones with polysiloxanes, poly(etherimide-siloxane) copolymers, blends of polyetherimides and polysiloxanes, and blends of polyetherimides and poly(etherimide-siloxane) copolymers (See at least Paragraphs 0014 and 0058).
Regarding claim 11, Burrow further discloses wherein the injection molded primer insert further comprises a flash hole groove that extends circumferentially about the primer flash aperture on the top surface in the primer recess (See Figures, clearly illustrated).
Regarding claim 12, Burrow further discloses wherein the bottom surface comprises a circumferential groove (See Figures, clearly illustrated).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrow in view of Foren as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication 2010/0234132 by Hirsch et al (Hirsch).
Regarding claim 10, Burrow as modified by Foren does not disclose the specific characteristics of a metal injection molded component.
Hirsch, a related prior art reference, discloses wherein the metal injection molded component is about 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 percent smaller than a procured metal injection molded component (See at least claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burrow as modified by Foren above with the noted teachings of Hirsch.  The suggestion/ motivation for doing so would have been to utilize appropriate steps for the indicated process to result in the final component as indicated by Foren.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrow in view of Foren as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication 2012/0180688 by Padgett (Padgett)
Regarding claims 13-14, Burrow as modified by Foren does not disclose wherein the flange has notches or scallops.
Padgett, a related prior art reference, discloses the following limitations:
[Claim 13] wherein the flange is a combination of a circumferential groove and one or more notches and [Claim 14] wherein the flange comprises 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 notches positioned circumferential, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 scallops positioned circumferential or both (See Figure 10, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burrow as modified by Foren above with the teachings of Padgett.  The suggestion/ motivation for doing so would have been to ensure proper connection of the components and prevent rotation of the insert and lower portion as taught by Padgett.
Double Patenting
Due to the large number of copending applications and related issued patents, the double patenting rejections will be addressed when other matters and rejections have been completely addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641